Citation Nr: 0839548	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-32 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1967 to April 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied entitlement to service connection for bilateral 
hearing loss and ulcerated proctitis; and granted service 
connection, with 10 percent ratings, for post-traumatic 
stress disorder and tinnitus.  

In the veteran's Notice of Disagreement, received at the RO 
in August 2005, the veteran only expressed disagreement with 
the denial of service connection for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for bilateral hearing 
loss.  At a VA examination in September 2004, the veteran 
reported a sudden onset of bilateral hearing loss after an 
attack while in combat in Vietnam.  The veteran's DD Form 214 
supports that the veteran's assertions that he fought in 
combat.  The veteran has a current diagnosis of bilateral 
high frequency sensorineural hearing loss, which the examiner 
noted was consistent with the veteran's history of loud noise 
exposure.  The examiner, however, opined that the veteran's 
hearing loss was less likely than not service-connected 
because the service separation examination noted normal 
hearing at the time of discharge from service.  

In his August 2005 Notice of Disagreement, as well as his 
October 2005 VA Form 9, the veteran explained that despite 
what the service medical records appear to show, he was not 
given a hearing test when he was discharged from service.  
There is no reason to doubt the credibility of the veteran, 
and as such, the September 2004 VA examination opinion, which 
appears to have been based on the discharge hearing 
examination, is inadequate for purposes of determining 
whether service connection for hearing loss is warranted in 
this case.  

The pertinent law provides that, if the veteran was engaged 
in combat with the enemy while in active service, the 
Secretary shall accept lay or other evidence as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
The reasons for granting or denying service connection in 
each case shall be recorded in full.  38 U.S.C.A. § 1154(b).

The veteran's DD Form 214 indicates that the veteran earned 
certain medals consistent with participation in combat in 
Vietnam, including the Bronze Star Medal and the Combat 
Infantryman Badge.  In light of the foregoing, the Board 
accepts the veteran's lay statement that he was exposed to 
acoustic trauma during service, as a result of his combat 
exposure, and that he was not afforded a audiological 
examination or hearing test upon discharge from service; 
however, he is not competent to provide an opinion as to 
whether his current hearing loss resulted from the in-service 
acoustic trauma.  As such, another VA examination is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the veteran, obtain and associate with the 
claims file all private treatment records 
of the veteran pertinent to the claim of 
service connection for hearing loss on 
appeal that have not been previously 
secured.  Also obtain and associated with 
the claims file all VA records pertinent 
to the veteran's claim.

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the hearing 
loss.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the requested study.  
The examiner should elicit from the 
veteran and record a full clinical history 
referable to the claimed hearing loss.  
The examiner should first identify if any 
such hearing loss exists, and if so, 
should provide an opinion, with adequate 
rationale, as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any current hearing loss 
had its onset during service, based on all 
of the pertinent VA and private medical 
evidence in the claims file.  In 
particular, the examiner should consider 
the veteran's statement that he was not 
given a hearing test at the time of his 
discharge examination or at separation 
from service, despite what the discharge 
examination reflects.  The examiner should 
also consider the other service records 
and VA records, and any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.

3.  Then, readjudicate the veteran's claim 
for entitlement to service connection for 
hearing loss based on all of the evidence 
of record, as well as any additional 
evidence submitted in response to this 
remand.  If any action taken is adverse to 
the veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




